FARMER, Judge.
We defer, as we must, to the trial judge's factual finding that, although the search warrant was defective because the affidavit lacked probable cause, the officers nevertheless had a good faith belief in the sufficiency of the warrant. We view the good faith inquiry as being both factual and legal in its essential nature and thus beyond our power to affect.
Although the trial judge’s order denying the motion to suppress is silent on the “knock and announce” argument, the hearing transcript reveals that he did actually consider the issue. He said:
The court finds that the officer testified that at the time of the knock by the Sheriff’s Department, Dennis DeNault, the officer saw him running in the house so they were justified in immediately knocking down the door and entering the house through the window. So there is no violation of the Knock and Announce Statute.
There is evidence in the record to support the judge’s finding.
AFFIRMED.
STONE, GARRETT and FARMER, JJ., concur.